 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD DEAN JOHNSON, et al.,                     No. 1:18-cv-00920-DAD-SAB
12                       Plaintiffs,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND GRANTING
14    CITY OF ATWATER, et al.,                          DEFENDANT’S MOTION FOR SUMMARY
                                                        JUDGMENT
15                       Defendants.
                                                        (Doc. Nos. 16, 23)
16

17

18           Plaintiffs Richard Dean Johnson and Lori Johnson (collectively, “plaintiffs”) filed this

19   civil rights action pursuant to 42 U.S.C. § 1983. Defendant Deol Lakhwinder moved for

20   summary judgment in her favor on July 22, 2019, and that motion was referred to a United States

21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. (Doc. No. 21.)

22           On September 23, 2019, the assigned magistrate judge issued findings and

23   recommendations recommending the granting of defendant Lakhwinder’s motion for summary

24   judgment. (Doc. No. 23.) The findings and recommendations were served on the parties and

25   contained notice that any objections to those findings and recommendations were to be filed

26   within fourteen (14) days from the date of service. (Id.) The period for filing objections has

27   passed and no objections have been filed.

28   /////
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and by proper

 4   analysis.

 5          Accordingly,

 6          1.      The findings and recommendations filed September 3, 2019 (Doc. No. 23) are

 7                  adopted in full;

 8          2.      Defendant Lakhwinder’s motion for summary judgment (Doc. No. 16) is granted;

 9          3.      Plaintiffs’ request to substitute Teri Albrecht in defendant Lakhwinder’s place is

10                  denied; and

11          4.      Judgment is entered in favor of defendant Lakhwinder as to plaintiffs’ claims

12                  brought against her.

13   IT IS SO ORDERED.
14
        Dated:     December 30, 2019
15                                                     UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
